DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. US 11097180 B1 (Taboada). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and U.S. Patent No. US 11097180 B1 (Taboada) are exactly the same scope of invention. The U.S. Patent No. US 11097180 B1 (Taboada) claims entirely anticipate the current language and scope of the present application claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third slot” (claims 12 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 objected to because of the following informalities:  “of claim 20” should be -of claim 18-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit claim 1 as the claim language of claim 7 is fully present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd (US 5829441 A) in view of Lovat (US 20190046301 A1).
Regarding claims 1 and 7, Kidd discloses mouth guard 10 for protecting teeth during athletic activities (Fig. 1, wherein this is a mouth piece that covers the teeth, thus “protecting teeth”, and is capable of being used during athletic activities), the mouth guard 10 comprising: 
a generally u-shaped base 20 (Fig. 1); 
an inner flange 24 coupled to the base 20 (Fig. 1); 
an outer flange 22 coupled to the base 20 (Fig. 1), the base 20, the inner flange 24 and outer flange 22 forming a teeth receiving pocket 18 having a u-shaped sectional profile (Fig. 1); 
a first slot 32-22 (Fig. 1 and 3-4, portion of slot 32 formed in the outer flange 22 is the first slot 32-22) formed through a left side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1);
a second slot 34-22 (Fig. 1 and 3-4, portion of slot 34 formed in the outer flange 22 is the second slot 34-22) formed through a right side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1), 
wherein the first slot 32-22 has an orientation that is a mirror image of an orientation of the second slot relative 34-22 to a centerline of the mouth guard 10 extending from a front to a rear of the mouth guard 10, the centerline bifurcating the mouth guard into the left and right sides 10 (See Fig. 1, wherein the mouth guard 10 has an inherent centerline that bifurcates the device into left and right sides; Fig. 1 shows that the first slot 32-22 and second slot 34-22 are mirror images of each entirely); and 
a first opening 32-20 formed in at least one or both of the outer flange and the base (Fig. 1, portion of slot 32 formed in the base 20 is the “first opening” 32-20 herein), the first opening 32-20 coupled to the first slot 32-22 (Fig. 1, combined forms the entirety of aperture 32).
Kidd does not disclose the first opening having a width greater than a width of the first slot.
However, Lovat teaches an analogous mouth appliance 200 (Fig. 2A) comprising an analogous flange (See Annotated Fig. 2A) comprising an analogous slot that extends from the top of the flange (See Annotated Fig. 2A) and analogous opening formed in an analogous u-shaped base of the mouth appliance 200 (Fig. 2A), wherein the opening and slot are coupled (See Annotated Fig. 2A), wherein the opening having a width greater than a width of the slot (See Annotated Fig. 2A).

    PNG
    media_image1.png
    410
    538
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first opening 32-22 (of Kidd) to have a width greater than a width of the first slot 23-20, as taught by Lovat, in order to provide an improved flexibility to the mouth appliance (Kidd Fig. 4 and Col. 4 lines 38-49, provides that these slots provide flexure, thus by widening the slots in their base as taught by Lovat the flexure ability would be increased).
Regarding claim 3, Kidd in view of Lovat discloses the invention of claim 1 above.
Lovat further teaches wherein the width of the first opening is at least 2 time greater than the width of the first slot (See Lovat Annotated Fig 2A, which shows that the opening has a width greater than 2 times that of the width of the slot).
Regarding claim 4, Kidd in view of Lovat discloses the invention of claim 1 above.
Kidd in view of Lovat does not disclose or teach wherein the width of the first opening is at least 4 time greater than the width of the first slot.
Lovat does teach that the width of the first opening is at least 2 time greater than the width of the first slot (See Lovat Annotated Fig 2A, which shows that the opening has a width greater than 2 times that of the width of the slot).
However, the instant specification provides that “The opening 140 generally has a width 150 that is greater, for example 2, 3, 4, 5 or more times greater than a width 152 of the slot 132” [0026] thus showing that the width of the slot versus that of the opening is actually design choice as there is no ultimate functional difference between being 2 or 4 times greater.
Therefore it would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Kidd in view of Lovat to provide wherein the width of the first opening is at least 4 time greater than the width of the first slot; firstly because as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05.	(Lovat Annotated Fig. 2A shows that the width of the opening is at least 2 times greater than the slot, thus one of ordinary sill would have been able to optimize the width being 4 times greater with a minimum amount of experimentation with the given disclosure from Kidd and Lovat), and secondly because as a matter of design choice (instant application does not give any criticality between being 2 times or 4 times greater, thus as Lovat provides for being 2 times greater, it would been obvious under design choice to attempt making a 4 times difference in size).
Regarding claim 5, Kidd in view of Lovat discloses the invention of claim 3 above.
Kidd discloses wherein the opening 32-20 extend into a portion of the base 20 exposed between the inner 24 and outer flanges 22 (Fig. 1).
Regarding claim 6, Kidd in view of Lovat discloses the invention of claim 5 above.
Kidd discloses wherein a depth of the opening 32-20 extending into the portion of the base 20 exposed between the inner and outer flanges 24/22 is less than half a distance between the inner and outer flanges 24/22 across the exposed portion of the base 20 (See Annotated Fig. 3 of Kidd).

    PNG
    media_image2.png
    476
    594
    media_image2.png
    Greyscale

Regarding claim 8, Kidd in view of Lovat discloses the invention of claim 1 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is normal to a plane of the base 20 (Fig. 1, the slot 32-22 slants downward at a 90 degree angle in a vertical dimension that makes is normal to a plane of the bane 20).
Regarding claim 9, Kidd in view of Lovat discloses the invention of claim 1 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is slanted downward from the top of the outer flange 22 towards the base 20 (Fig. 1, the slot 32-22 slants downward from the top of the outer flange 22 and down towards the base 20) and a rear of the mouth guard 10 (Fig. 1, the width of the fist slot 32-22 extends directions towards the front and rear of the mouth guard, thus the first slot 23-22’s width is slanted towards the rear of the mouth guard 10).
Regarding claim 10, Kidd in view of Lovat discloses the invention of claim 1 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is slanted downward from the top of the outer flange 22 towards the base 20 (Fig. 1, the slot 32-22 slants downward from the top of the outer flange 22 and down towards the base 20) and a front of the mouth guard 10 (Fig. 1, the width of the fist slot 32-22 extends directions towards the front and rear of the mouth guard, thus the first slot 23-22’s width is slanted towards the front of the mouth guard 10).
Regarding claim 12, Kidd in view of Lovat discloses the invention of claim 1 above.
Kidd in view of Lovat does not disclose a third slot formed through outer flange and open though a top of the outer flange.
However, Kidd discloses having two slots 32-22 and 34-22 (Fig. 1) from through the outer flange 22 and open through a top of the outer flange 22 (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to have provided a third slot formed through outer flange and open though a top of the outer flange since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B) (see instant application [0029] wherein there is no given criticality or significance towards providing more than two slots).
Regarding claim 13, Kidd discloses mouth guard 10 for protecting teeth during athletic activities (Fig. 1, wherein this is a mouth piece that covers the teeth, thus “protecting teeth”, and is capable of being used during athletic activities), the mouth guard 10 comprising: 
a generally u-shaped base 20 (Fig. 1); 
an inner flange 24 coupled to the base 20 (Fig. 1); 
an outer flange 22 coupled to the base 20 (Fig. 1), the base 20, the inner flange 24 and outer flange 22 forming a teeth receiving pocket 18 having a u-shaped sectional profile (Fig. 1); 
a first slot 32-22 (Fig. 1 and 3-4, portion of slot 32 formed in the outer flange 22 is the first slot 32-22) formed through a left side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1);
a second slot 34-22 (Fig. 1 and 3-4, portion of slot 34 formed in the outer flange 22 is the second slot 34-22) formed through a right side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1), 
the second slot 34-22 being a mirror image of the first slot 32-22 (Fig. 1 and 3-4),
wherein the first slot 32-22 has an orientation that is a mirror image of an orientation of the second slot relative 34-22 to a centerline of the mouth guard 10 extending from a front to a rear of the mouth guard 10, the centerline bifurcating the mouth guard into the left and right sides 10 (See Fig. 1, wherein the mouth guard 10 has an inherent centerline that bifurcates the device into left and right sides; Fig. 1 shows that the first slot 32-22 and second slot 34-22 are mirror images of each entirely); and 
a first opening 32-20 formed in at least one or both of the outer flange and the base 20 (Fig. 1, portion of slot 32 formed in the base 20 is the “first opening” 32-20 herein), the first opening 32-20 coupled to the first slot 32-22 (Fig. 1, combined forms the entirety of aperture 32),
a second opening 34-20 formed in at least one or both of the outer flange and the base 20 (Fig. 1, portion of slot 34 formed in the base 20 is the “second opening” 32-20 herein), the second opening 34-20 coupled to the second slot 34-22 (Fig. 1, combined forms the entirety of aperture 34).
Kidd does not disclose the first opening having a width greater than a width of the first slot, the second opening having a width greater than a width of the first slot.
However, Lovat teaches an analogous mouth appliance 200 (Fig. 2A) comprising an analogous flange (See Annotated Fig. 2A) comprising an analogous slot that extends from the top of the flange (See Annotated Fig. 2A) and analogous opening formed in an analogous u-shaped base of the mouth appliance 200 (Fig. 2A), wherein the opening and slot are coupled (See Annotated Fig. 2A), wherein the opening having a width greater than a width of the slot (See Annotated Fig. 2A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first opening 32-22 (of Kidd) to have a width greater than a width of the first slot 23-20, and the second opening 34-22 (of Kidd) to have a width greater than a width of the first slot, as taught by Lovat, in order to provide an improved flexibility to the mouth appliance (Kidd Fig. 4 and Col. 4 lines 38-49, provides that these slots provide flexure, thus by widening the slots in their base as taught by Lovat the flexure ability would be increased).
Regarding claim 14, Kidd in view of Lovat discloses the invention of claim 13 above.
Kidd discloses wherein the opening 32-20 extend into a portion of the base 20 exposed between the inner 24 and outer flanges 22 (Fig. 1).
Regarding claim 15, Kidd in view of Lovat discloses the invention of claim 14 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is normal to a plane of the base 20 (Fig. 1, the slot 32-22 slants downward at a 90 degree angle in a vertical dimension that makes is normal to a plane of the bane 20).
Regarding claim 16, Kidd in view of Lovat discloses the invention of claim 14 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is slanted downward from the top of the outer flange 22 towards the base 20 (Fig. 1, the slot 32-22 slants downward from the top of the outer flange 22 and down towards the base 20), and slanted downward from the top of the outer flange 22 towards the a rear or front of the mouth guard 10 (Fig. 1, the width of the fist slot 32-22 extends directions towards the front and rear of the mouth guard, thus the first slot 23-22’s width is slanted towards the rear and front of the mouth guard 10).
Regarding claim 17, Kidd in view of Lovat discloses the invention of claim 14 above.
Kidd in view of Lovat does not disclose a third slot formed through outer flange and open though a top of the outer flange.
However, Kidd discloses having two slots 32-22 and 34-22 (Fig. 1) from through the outer flange 22 and open through a top of the outer flange 22 (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to have provided a third slot formed through outer flange and open though a top of the outer flange since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B) (see instant application [0029] wherein there is no given criticality or significance towards providing more than two slots).
Regarding claim 18, Kidd discloses mouth guard 10 for protecting teeth during athletic activities (Fig. 1, wherein this is a mouth piece that covers the teeth, thus “protecting teeth”, and is capable of being used during athletic activities), the mouth guard 10 comprising: 
a generally u-shaped base 20 (Fig. 1); 
an inner flange 24 coupled to the base 20 (Fig. 1); 
an outer flange 22 coupled to the base 20 (Fig. 1), the base 20, the inner flange 24 and outer flange 22 forming a teeth receiving pocket 18 having a u-shaped sectional profile (Fig. 1); 
a first slot 32-22 (Fig. 1 and 3-4, portion of slot 32 formed in the outer flange 22 is the first slot 32-22) formed through a left side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1);
a second slot 34-22 (Fig. 1 and 3-4, portion of slot 34 formed in the outer flange 22 is the second slot 34-22) formed through a right side the outer flange 22 and open though a top of the outer flange 22 (Fig. 1), 
the second slot 34-22 being a mirror image of the first slot 32-22 (Fig. 1 and 3-4),
a first opening 32-20 formed in at least one or both of the outer flange and the base 20 (Fig. 1, portion of slot 32 formed in the base 20 is the “first opening” 32-20 herein), the first opening 32-20 coupled to the first slot 32-22 (Fig. 1, combined forms the entirety of aperture 32),
a second opening 34-20 formed in at least one or both of the outer flange and the base 20 (Fig. 1, portion of slot 34 formed in the base 20 is the “second opening” 32-20 herein), the second opening 34-20 coupled to the second slot 34-22 (Fig. 1, combined forms the entirety of aperture 34).
Kidd does not disclose the first opening having a width greater than a width of the first slot, the second opening having a width greater than a width of the first slot.
However, Lovat teaches an analogous mouth appliance 200 (Fig. 2A) comprising an analogous flange (See Annotated Fig. 2A) comprising an analogous slot that extends from the top of the flange (See Annotated Fig. 2A) and analogous opening formed in an analogous u-shaped base of the mouth appliance 200 (Fig. 2A), wherein the opening and slot are coupled (See Annotated Fig. 2A), wherein the opening having a width greater than a width of the slot (See Annotated Fig. 2A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first opening 32-22 (of Kidd) to have a width greater than a width of the first slot 23-20, and the second opening 34-22 (of Kidd) to have a width greater than a width of the first slot, as taught by Lovat, in order to provide an improved flexibility to the mouth appliance (Kidd Fig. 4 and Col. 4 lines 38-49, provides that these slots provide flexure, thus by widening the slots in their base as taught by Lovat the flexure ability would be increased).
Regarding claim 19, Kidd in view of Lovat discloses the invention of claim 18 above.
Kidd discloses wherein the opening 32-20 extend into a portion of the base 20 exposed between the inner 24 and outer flanges 22 (Fig. 1).
Regarding claim 20, Kidd in view of Lovat discloses the invention of claim 18 above.
Kidd discloses wherein the first slot 32-22 has an orientation that is slanted downward from the top of the outer flange 22 towards the base 20 (Fig. 1, the slot 32-22 slants downward from the top of the outer flange 22 and down towards the base 20), and slanted downward from the top of the outer flange 22 towards the a rear or front of the mouth guard 10 (Fig. 1, the width of the fist slot 32-22 extends directions towards the front and rear of the mouth guard, thus the first slot 23-22’s width is slanted towards the rear and front of the mouth guard 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/16/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786